Title: To Thomas Jefferson from St. George Tucker, 26 November 1802
From: Tucker, St. George
To: Jefferson, Thomas


          
            Williamsburg Nover. 26. 1802.
          
          St. Geo. Tucker with very respectful Compliments to Mr. Jefferson takes the earliest Opportunity since his return home to forward the history of Connecticut, according to the promise he made at Monticello. He takes the Liberty of referring Mr. Jefferson particularly to the Appendix, which contains some curious particulars.
        